EXHIBIT 99.2 Management’s Discussion and Analysis For The Six Months Ended June 30, 2011 1 Management’s Discussion and Analysis August 9, 2011 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Exeter” mean Exeter Resource Corporation and its subsidiaries; (ii) information is provided as of June 30, 2011, unless otherwise stated; (iii) all references to monetary amounts are to thousands of Canadian dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US dollars. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended.All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, the timing of its drilling, exploration programs and exploration results and completion of various studies, adequacy of water rights for the oxide project, exercise of the option to acquire 100% of the Sideral project adjacent to its Caspiche project, the Company’s ability to mitigate against foreign exchange risk, changes required to the Company’s accounting policies on adoption of IFRS, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on the Company’s Caspiche project. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law. Such factors and assumptions include, amongst others, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with negotiations, misjudgements in the course of preparing forward-looking statements, fluctuations in gold, copper, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology, continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs, recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and native groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; uncertainty as to timely availability of permits and other governmental approvals and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in Exeter’s Annual Information Form for the year ended December 31, 2010, filed with the Canadian securities regulatory authorities and other information released by Exeter and filed with the appropriate regulatory agencies. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. For the reasons set forth above, readers should not place undue reliance on forward-looking statements.All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. 2 Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Exeter have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations Second Quarter 2011 The Company continued with drilling and prefeasibility work at the Caspiche project in the Maricunga region of Chile. In February 2011, the Company exercised the option to acquire the Caspiche project from Anglo American. Additionally, the Company entered into an option agreement with Xstrata Copper to acquire the Sideral project adjacent to the Caspiche project and optioned water rights for the Caspiche project. The 2010/2011 drill season ended in May due to the onset of the Andean winter.Drilling during this period focused on the acquisition of material from Caspiche for ongoing metallurgical test work and regional drilling at the Company’s Caspiche Epithermals and Sideral prospects. A detailed review of the Companies optioned water rights located near Laguna Verde began during the quarter and is ongoing. In June the Company announced the results of its stand alone Oxide only pre-feasibility study on the Caspiche deposit.Work continued on the much larger pre-feasibility study (PFS) associated with the entire Caspiche ore body. Associated with this PFS study are several metallurgical test programs which began in the quarter and are currently in progress and are designed to support the assumptions on metallurgical recoveries and treatment options as well as a detailed scoping study on In Pit Crushing and Conveying (IPCC) which was approved for development to the PFS level of detail at the end of the quarter. CHILE Caspiche Project Northern Chile - Maricunga In 2005, the Company entered into an agreement with Minera Anglo American Chile Limitada and Empresa Minera Mantos Blancos S.A. (“Anglo American”) with respect to seven properties in the Maricunga region of Chile. The terms of the agreement provided for increasing annual drilling and exploration commitments over five years, and the phased reversion of five properties to Anglo American which has occurred. Exeter has satisfied its obligations under the agreement and spent more than the required minimum expenditures of US$2.55 million, including completing more than 15,500 metres (“m”) of required drilling, and during the first quarter of 2011, exercised its option to acquire a 100% interest in the properties. Anglo American will retain a 3% net smelter royalty (“NSR”) from production from the property and has the right to buy the property back if it is not put into production within 15 years from the date that the Company exercised its option. In addition, the Company will be required to pay a further 0.08% NSR from production pursuant to an agreement with a private entity. The Company paid an advance annual royalty of US$250,000 for the period ended March 31, 2012. The Company is required to make this payment annually up until March 31, 2020 and thereafter US$1 million annually for the period March 31, 2021 to March 31, 2025 or until commencement of commercial production at which time the advance royalty will cease and NSR will be payable. All hard copy data received from Anglo American was digitized, and the satellite (Aster) imagery for the area secured, prior to the commencement of field work in November 2005. Magnetic data acquired for Caspiche was reprocessed to delineate targets for epithermal gold mineralization. Exploration, including geochemical sampling and prospecting was conducted through the field season in early 2006. This work resulted in early reversion of five of the seven properties to Anglo American and allowed Exeter to focus on the two most favourable properties, jointly referred to as the Caspiche project. Previously, exploration by Newcrest Mining led to the discovery and subsequent drilling of the upper levels of a copper-gold porphyry system at Caspiche. The Caspiche project is located in a prolific region of gold porphyry deposits, 15 kilometres (“km”) (10 miles) southeast of Kinross Gold’s Maricunga open pit mine (formerly known as the Refugio mine) and 11 km (7 miles) north of Barrick Gold – Kinross Gold’s Cerro Casale project. Porphyry gold-copper mineralization in the Maricunga belt generally forms as clusters of deposits in close proximity; therefore there is potential for encountering additional mineralized centers at Caspiche. Ongoing exploration work to better determine the grade continuity of the Caspiche porphyry deposit and additional assessments of the potential for deleterious elements and metallurgical characterization studies are in progress, along with baseline environmental and hydrological and pre-feasibility studies. 4 Sideral project The Company entered into an option agreement to acquire 100% of the Sideral project adjacent to its Caspiche project. The agreement provides for the Company to acquire 100% of the Sideral property by meeting escalating annual drilling requirements, to a total of 15,000 m (49,213 ft), within four years. After the 15,000 m of drilling is completed, the vendor has a once only back in right to acquire a 60% interest in the property, provided the discovery of a deposit of greater than 100 million tons at +0.5% copper has been made. Should the vendor elect to back in, it will be required to repay the Company three times its expenditure on the property, alternatively its interest will revert to a 2% NSR. The Company has the right to purchase 50% of the NSR for $10 million. Water rights option The Company secured an option on water rights to a total volume of 300 litres per second from a private Chilean company, sufficient to feed the oxide project. The rights relate to surface water flows and are consumptive in nature. The option agreement provides for staged payments deductible from a purchase price of US$15.0 million. The Company can withdraw from the option at any time without penalty. Results from Operations The Company began 2011 with 86,307,503 common shares outstanding and ended the period with 87,137,753 common shares outstanding. During the period ended June 30, 2011, the Company received proceeds of $1,742 and issued 830,250 common shares upon the exercise of options. Shares issued and proceeds received are summarized below: Options Exercised Total Shares issued Proceeds (000’s) $ $ As at August 9, 2011 the Company had 87,137,753 shares outstanding. 5 Summary of Financial Results Selected Information The Company’s interim consolidated financial statements for the second quarter ended June 30, 2011 (the “Interim Financial Statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following selected financial information is taken from the Interim Financial Statements and should be read in conjunction with those statements. Second Quarter Ended June 30, 2011 The Company ended the second quarter with $80.6 million of cash and cash equivalents. The Company incurred approximately $4.9 million in exploration costs in the second quarter of 2011. Stock based compensation expense of $3.3 million was due to recognizing the expense associated with the vesting of certain stock options granted during the quarter and from options that were previously granted to employees and consultants. Second Quarter 2011 Compared to Second Quarter 2010 At June 30, 2011 the Company had $80.6 million in cash and cash equivalents, $40.8 million more than the $39.8 million held at June 30, 2010. This additional cash resulted from the October 2010 equity financing in which the Company raised gross proceeds of $50.0 million, and the November 2010 exercise of the over-allotment option for gross proceeds of $7.5 million. Mineral property exploration expenses of $11.4 million in the second quarter of 2011, was $0.8 million lower than the $12.2 million incurred in continuing operations in the second quarter of 2010 because of lower drilling activity at Caspiche. The following is a summary of quarterly results for continuing operations taken from the Company’s unaudited quarterly consolidated financial statements reflects information related to continuing operations: ($000’s, except share data) Three month period ended June 30, Interest income $ $ 87 Mineral property exploration costs $ $ Stock-based compensation 1 $ $ Loss $ $ Basic and diluted loss per common share $ $ 1) stock-based compensation costs have been allocated to administrative salaries and consulting, management compensation, directors’ fees, mineral property exploration expenditures and shareholder communications. ($000’s) Financial Position As at June 30, December 31, Total assets $ $ Total liabilities $ $ Share capital $ $ Deficit $ ) $ ) The Company’s combined cash and cash equivalents as at June 30, 2011 totaled $80.6 million compared with $90.6 million as at December 31, 2010. The funds are highly liquid and are available immediately. The Company has $1.1 million (December 31, 2010 - $1.7 million) of current liabilities, with the decrease reflecting the Company’s lower level of site activity relating to drilling work. 6 The following selected financial information is a summary of quarterly results taken from the Company’s unaudited quarterly Interim Financial Statements: Comparison to Prior Quarterly Periods ($000’s, except share data) 2nd Quarter* 1st Quarter* 4th Quarter* 3rd Quarter* 2nd Quarter* 1st Quarter* 4th Quarter** 3rd Quarter** Total Revenues – Net loss (gain) 8,363 4,024 7,593 )*** Basic loss(gain) per common share $ ) $ $ Diluted loss(gain) per common share $ ) $ $ * IFRS ** Canadian GAAP *** Includes a gain on the transfer of Argentine Assets of $122.1 million Net loss in the second quarter of 2011 was lower than in the previous quarter due to there being an advance royalty payment on the Caspiche project and the option of water rights which were incurred in the first quarter of 2011 and not repeated in the second quarter. Exploration costs were also lower compared to the previous quarter as the Andean winter led to the drill season being suspended in May. A significant component in the loss for the periods noted above is stock-based compensation which has fluctuated quarter by quarter for a number of reasons including the vesting of certain options, approval dates of grants, and stock price volatility which is a component of the Black-Scholes pricing model that can significantly affect the fair value of options granted. Supplemental Information: Comparison to Prior Quarterly Periods – Continuing Operations ($000’s, except share data) 2nd Quarter* 1st Quarter* 4th Quarter* 3rd Quarter* 2nd Quarter* 1st Quarter* 4th Quarter** 3rd Quarter** Total Revenues – Net loss 8,363 4,024 7,593 Basic and diluted loss per common share $ * IFRS ** Canadian GAAP 7 Liquidity and Capital Resources The Company’s cash and cash equivalents at June 30, 2011 totalled $80.6 million compared to $90.6 million at December 31, 2010, a decrease of about $10.0 million. The Company continues to utilize its cash resources to fund project exploration and administrative requirements. Aside from cash and cash equivalents, the Company has no material liquid assets. While the Company has successfully raised funds through past capital financings, there are no guarantees that such source of funds will be available in the future. Management continues to evaluate and adjust its planned level of activities to ensure that adequate levels of working capital are maintained. The availability of funding will affect the planned activity levels at the Caspiche project and expenditures will be adjusted to match available funding. During the fourth quarter 2010, the Company completed an equity financing and issued 8,065,000 common shares at a price of $6.20 per share for gross proceeds of $50.0 million and upon exercise of the over-allotment option related to the financing, the Company issued 1,209,750 common shares at a price of $6.20 per share for gross proceeds of $7.5 million. The total net proceeds of the financing totalled $53.8 million. The Company intends to continue using its cash and cash equivalents for exploration and development of the Company’s properties in Chile, with specific focus on Caspiche, and for general working capital purposes. The Company has no loans or bank debt and there are no restrictions on the use of its cash resources. The Company has not issued any dividends and management does not expect this will change in the near future. Financial Instruments The Company’s activities potentially expose it to a variety of financial risks, including credit risk, foreign exchange currency risk, liquidity and interest rate risk. Credit risk is the risk that one party to a financial instrument, will fail to discharge an obligation and cause the other party to incur a financial loss. Financial instruments that potentially subject the Company to credit risk consist of cash and cash equivalents and accounts receivable. The Company deposits the majority of its cash and cash equivalents with high credit quality financial institutions in Canada and holds balances in banks in Chile as required to meet current expenditures.The carrying amount of financial assets recorded in the financial statements, net of any allowances for losses, represents the Company’s maximum exposure to credit risk. The fair value of financial instruments at June 30, 2011 and December 31, 2010 is summarized as follows: Carrying amount Fair value Carrying amount Fair value Financial Assets Loans and receivables Cash and cash equivalents $ Amounts receivable – at amortized cost $ Due from related parties $ $ $
